Citation Nr: 1041899	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent 
for herniated nucleus pulposus with lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision from the VA 
Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim unfortunately must be remanded.  Although the 
Board sincerely regrets the delay this will cause, adjudication 
cannot proceed without further development.

VA has a duty to assist the Veteran in developing her claim.  
This duty mandates that any medical examination provided be 
adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see 
also Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  It also mandates 
that a medical examination be contemporaneous when necessary to 
portray the current state of a service-connected disability.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Since July 2004, VA treatment records have reflected a diagnosis 
of chronic low back pain.

Private treatment records from the Family Chiropractic Clinic 
dated in August and December 2004 document the presence of spasms 
in the Veteran's back.

In November 2005, the Veteran was afforded a VA spine 
examination.  The examination report reveals that she complained 
of occasional mild lumbar pain with radiation to the right lower 
extremity, mild lumbar stiffness, mild decreased motion, 
numbness, leg and foot weakness, and moderate flare-ups lasting 1 
day every 3 to 4 months.  It also reveals that she denied 
weakness, fatigue, spasm, and any walking limitation.  The report 
further reveals the results of physical inspection and testing.  
The Veteran's posture, gait, and spine curvature were normal.  
She manifested no spasm or ankylosis.  Range of motion in her 
thoracolumbar spine was full and did not decrease as a result of 
pain, fatigue, weakness, or lack of endurance on repetition.  No 
motor, sensory, or reflex impairment was found with respect to 
her extremities.  Lasegue's sign was negative.  At the end of the 
examination report, the examiner included her opinion that the 
Veteran's disability significantly affected her occupational 
activities in that it caused her problems lifting and carrying.

The Veteran asserted that much of this examination report was 
inaccurate in her January 2007 notice of disagreement and 
statement also dated in January 2007.  She indicated that she has 
numerous back problems the report "says [she] doesn't have."  
For example, she noted that the examiner twice remarked on how 
badly her back muscles were in spasm.  She also noted that her 
gait and posture both have changed.

In a July 2007 statement, the Veteran reiterated these previously 
cited reasons as to why the November 2005 VA spine examination 
report was inaccurate.  With respect to her gait, she added that 
she basically walks flat footed due to painful flexion in her 
left leg.  With respect to posture, she added that nearly 
constant back spasms cause her spine to be pulled more to one 
side.  The Veteran also alleged several new reasons as to why the 
report was inaccurate by describing symptoms not reflected 
therein.  She reported daily back pain of varying intensity as 
well as pain radiating outward from her surgical scar.  She also 
reported extreme tenderness around the scar, which the examiner 
commented on during the examination, as well as increasing 
stiffness at the incision site.  Finally, the Veteran reported 
fatigue, weakness, lower extremity weakness and numbness, and the 
inability to bend at the waist and touch her left foot although 
she can touch her right foot.  Due to her symptoms, the Veteran 
indicated that she needs help getting dressed, can drive for only 
1 hour without stopping to relieve pressure in her neck and left 
leg, can only sleep 1 to 2 hours at a time without waking up to 
walk around and resume circulation, has to pay others frequently 
to assist her with household and yard maintenance, and has 
extreme difficulty in performing her job duties at the post 
office.

The Veteran's representative submitted a brief on the Veteran's 
behalf in October 2010.  He maintained that it appeared the 
Veteran was contending in her July 2007 statement that her 
disability had worsened since her November 2005 VA spine 
examination.  He also pointed out that this examination now is 
nearly 5 years old.

The Board is swayed by the Veteran's assertion that her medical 
examination may have been inadequate.  Rather than reporting a 
worsening of her symptoms since this examination, as her 
representative contends, she consistently has reported numerous 
symptoms which were not shown at this examination.  She is 
competent to do so.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (finding lay testimony competent when it concerns features 
or symptoms of injury or illness).  The evidence of record lends 
credibility to her reports with respect to two symptoms.  VA 
treatment records containing a diagnosis of chronic low back pain 
since July 2004 support her report of daily back pain of varying 
intensity.  Private treatment records dated in August and 
December 2004 from the Family Chiropractic Center noting the 
presence of spasms in her back support her report of nearly 
constant back spasms.

Additionally, the Board is swayed by the fact raised by the 
Veteran's representative that the Veteran's medical examination 
is now 5 years old.  It accordingly is inadequate because it may 
be too remote in time to portray the current nature, extent, and 
severity of her disability.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes cannot 
be considered "contemporaneous").

Another VA examination regarding the Veteran's herniated nucleus 
pulposus with lumbosacral strain must be scheduled on remand for 
each of these reasons.  To ensure that the examiner who conducts 
this examination is fully informed of her medical history, all 
indicated efforts should be made to obtain and associate with the 
claims file any relevant outstanding VA treatment records and 
private treatment records beforehand.



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake 
any additional development indicated.  
This shall include obtaining and 
associating with the claims file updated 
VA treatment records regarding the 
Veteran.  This also shall include 
obtaining and associating with the claims 
file, after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA medical 
examination to determine the current 
nature, extent, and severity of her 
herniated nucleus pulposus with 
lumbosacral strain disability.  The claims 
file shall be made available to and 
reviewed by the examiner.  The examiner 
shall note such review, as well as 
identify and discuss important medical and 
lay evidence gleaned therefrom, in an 
examination report.  The examiner then 
shall describe the evidence of all 
relevant symptomatology.  All tests, 
studies, or evaluations deemed necessary 
shall be performed.  All findings shall be 
reported in detail.  The rationale for any 
opinions expressed shall be provided in 
the examination report.

3.  Finally, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and her 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

